     MCGUIREWOODS LLP
 1 Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
     Telephone: 415.844.9944
 4 Facsimile: 415.844.9922
 5 K. Issac deVyver (admitted pro hac vice)
 6 Karla Johnson (admitted pro hac vice)
     Tower Two-Sixty
 7 260 Forbes Avenue
     Suite 1800
 8 Pittsburgh, PA 15222
 9 Telephone:  412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendant
11 WELLS FARGO BANK, N.A.
12
                                  UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
15
     EDUARDO PEÑA, individually and on behalf       CASE NO: 3:19-cv-04065-MMC
16 of all others similarly situated,
                                                    [PROPOSED] ORDER GRANTING
17                                                  DEFENDANT WELLS FARGO BANK,
                    Plaintiff,
                                                    N.A.’S MOTION TO STAY DISCOVERY
18
     vs.                                            PENDING FINAL DISPOSITION OF
19                                                  DEFENDANT’S MOTION TO DISMISS
     WELLS FARGO BANK, N.A.,                        PLAINTIFF’S FIRST AMENDED
20                                                  COMPLAINT, AND IN THE
                    Defendant.                      ALTERNATIVE, TO BIFURCATE
21                                                  DISCOVERY
22
23                                                  Complaint Filed: July 16, 2019
                                                    First Amended Complaint: September 27, 2019
24
                                                    Hon. Judge Maxine M. Chesney
25
26
27
28                                              1
           [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO STAY DISCOVERY AND IN THE
                          ALTERNATIVE MOTION TO BIFURCATE DISCOVERY
                                           [PROPOSED] ORDER
1
2
             Defendant Wells Fargo Bank, N.A. filed a motion to stay discovery pending a decision on
3
     its motion to dismiss, and in the alternative, motion to bifurcate discovery. The Court, having
4
     considered the motion and other documents in support of and in opposition to the motion, being
5
     fully advised in this matter, and good cause appearing, finds as follows:
6
             IT IS HEREBY ORDERED that Defendant’s Motion to Stay Discovery, and in the
7
     Alternative, to Bifurcate Discovery is GRANTED. Discovery shall not commence until after a
8
     ruling on Defendant’s Motion to Dismiss. In the event that the case is not dismissed in its entirety,
9
     individual fact discovery shall proceed for a period of 60 days, as follows:
10
            Fact discovery shall solely address the basis for Plaintiff’s alleged denial of credit;
11
            Defendant may depose Plaintiff Peña;
12
            Plaintiff may depose one Wells Fargo representative relating solely to the circumstances
13
             and reasons for Mr. Peña’s application for direct auto financing not going forward;
14
            Wells Fargo must produce only Plaintiff Peña’s file relevant to the application at issue,
15
             subject to entry of a protective order;
16
            Following the completion of the 60 day period, the parties are ordered to file an update with
17
             the Court, including a proposed case schedule.
18
19
             IT IS SO ORDERED.
20
21
             DATED: ___________________
22                                                              Honorable Maxine M. Chesney
23                                                              United States Senior District Judge

24
25
26
27
28                                                     2
          [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO STAY DISCOVERY AND IN THE
                         ALTERNATIVE MOTION TO BIFURCATE DISCOVERY
